Response to Arguments
Regarding claim 35, Applicants argue, in substance, that Gunner fails to anticipate claim 35 for at least two reasons. First, Gunner does not teach “assigning resources to the resource contingent and identifying resources in excess of the minimum amount as excess resources.” (Rem. 10)
Examiner disagrees. As recited in the Office action, Gunner discloses:
assigning resources to the resource contingent and identifying resources in excess of the minimum amount as excess resources (para. 75, selecting the Qblock in the applicable CoS queue that has a soonest schedule time prior to the future time, i.e., excess resource; para. 78, placing packets in a future queue for a CoS associated with an output port; para. 79, 100, if there is no congestion, packet will be sent at its future time).
As noted by Applicants, Gunner “selects a queue for a data packet based on an expected future delay for, and the CoS of, the data packet.” This intentionally delays the data packet simply to ensure that a needed packet rate is achieved. (Rem. 10)
In Gunner:
Traffic shaping is a technique which delays some or all packets to bring them into compliance with a desired traffic profile. Traffic shaping is used to optimize or guarantee performance, improve latency, and/or increase usable bandwidth for some kinds of packets by delaying other kinds Traffic shaping provides a means to control the volume of traffic being sent into a network in a specified period (e.g., bandwidth throttling/shaping), or the maximum rate at which the traffic is sent (e.g., rate limiting/shaping), or based on other criteria. (para. 4)

Gunner further shows:
In FIG. 5, a first group of CoS queues 110a-d are associated with a first rate shaper 550a, whereas a second group of CoS queues 110e-h are associated with a second rate shaper 550b. The different rate shapers 550 may shape packet rates to accommodate different downstream packet rates after a packet is transmitted over a network via the port 160. (fig. 5; para. 63)
For example, the per-CoS queues 110a-d may be associated with various downstream devices that have large input buffers, making them more tolerant of jitter, whereas the per-CoS queues 110e-h may be associated with downstream devices having small input buffers, making them susceptible to overflow and packet loss if too many packets are received together. (para. 64)
In response to Applicants’ argument that “Gunner says nothing whatsoever about identifying resources that are in excess of the minimum amount as excess resources” (Rem. 10), Examiner notes that the per-CoS queues represent part of the resources required to meet guarteed performance. Packets must enter the proper queues to ensure packets are delivered downstreams to the corresponding buffers, in the system of traffic shaping and bandwidth restrictions. The high/low rates and large/small queues characterize the minimum and excess resources required for optimal packet processing to avoid overflow and packet loss.

Applicants further argue, in substance, that Gunner also fails to teach “in response to determining that the data packet is a non-guaranteed data packet and determining that sufficient excess resources are present, forwarding the data packet based on the excess resources.” (Rem. 10-11)
Examiner disagrees. As recited in the Office action, Gunner discloses:
in response to determining that the data packet is a non-guaranteed data packet and determining that sufficient excess resources are present, the node forwarding the data packet based on the excess resources (para. 70, 84, processing based on priority queues; para. 78, future time hybrid scheduling, queuing of packets based on CoS; fig. 5; para. 61-66; fig. 8, 9, 10; para. 103, process that may be used by a rate shaper to maintain the rate shaper’s maximum fill rate; fig. 9, handle priority queues). 
In addition to the recitations above, Gunner teaches:
A Weighted Fair Queue (WFQ) structure corresponds to an instance of WFQ scheduling which consumes packets queued on multiple CoS queues 110 attached to the WFQ instance 120 and produces packets for output onto a physical port or an aggregate Virtual Port. The method uses variant WFQ in which the WFQ can be configured using pure Weighting (classic WFQ). Or it can be configured using priority in which each CoS queue 110 has a relative priority serviced in strict priority order. Or it can be configured as a hybrid in which one or more CoS queues have a priority while others have a weight. In the hybrid case, priority queues always have precedence, any remaining bandwidth is shared by weight between the weighted queues. (para. 133)
Clearly the guaranteed packets are handled by the priority queues in Gunner, and the weighted queues, as excess resources, process the non-guaranteed packets, essentially disclosing aforementioned claimed limitations.

/Luat Phung/
Primary Examiner, Art Unit 2468